Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 16-30 are rejected under 35 U.S.C § 103 as being anticipated by Dallarosa (WO-2016201309-A1), hereafter referred to as Dallarosa, in view of Burris (US-20140265047-A1), hereafter referred to as referred to as Burris.
Regarding Claim 16, Dallarosa teaches the apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material [abstract], the apparatus comprising: an irradiation device [optical head 140, Fig. 1] comprising at least two irradiation elements [optical fibers 132, 0041] arranged as an irradiation array [130, 0056], wherein each irradiation element [132, 0053] is adapted to emit an energy beam [multiple beams of light 131, 0053] guidable or guided along an energy beam path in the build plane [see where the multiple beams of light are directed toward the processing surface 106, 0053], and wherein the irradiation array is moveable relative to the build plane [see where the optical head motion system moves the optical head relative to the powder bed which is above the build plane, 0042], a control unit [see where the control system controls the array of light sources that contain the beams, Claim 30]  adapted to control a ratio of  at least two energy inputs into at least two energy beam paths [see where the focus of the beams 231 changes the mark-to-space ratio and thus the power density of the beam spots, 0064] of at least two energy beams or a ratio of spot sizes of at least two energy beams emitted by at least two irradiation elements [see where the focus of the beams 231 changes the mark-to-space ratio and thus the spot size of the beam spots, 0064], wherein the control unit controls the ratios based at last on one or more parameters relating to the energy beam path length difference [ see where the beam spots produced by the beams 213-1 to 231-n have a spacing that results in melt pools and fused regions that are spaced accordingly, 0061, and see where these can have unequal spacing, 0061, and see 
While Dallarosa teaches that the additive manufacturing system that controls spot sizes via changing the focus (Paragraph(s) 0064); however, this is achieved with zoom lenses and not a change in focal length (Paragraph(s) 00101). Because Dallarosa is silent to adjusting the spot size by changing the focal length, Dallarosa does not explicitly teach the following limitation:
wherein the beam path length comprises the length between the irradiation device and the build plane.
Burris teaches the additive manufacturing system utilizing focal length to control spot sizes for laser sintering (abstract):
wherein the beam path length comprises  the length between the irradiation device and the build plane (see where the apparatus 100 can manipulate melt pool sizes, melt pool depth, and material temperature within the melt pool, Paragraph(s) 0036; and see where the set of laser diodes can include multiple laser diodes with different focal lengths and focal areas at the build surface by modulating power output from the various diodes in the set, Paragraph(s) 0036; and see where the build platform has a z-axis actuator that supports the build platform to maintain the distance between the optic and the platform, Paragraph(s) 0017; and see where Burris describes it’s adjustable focusing system to adjust the laser spot size by modifying the focal length, Paragraph(s) 0037). The examiner would like to note that Burris teaches that their device is capable of focusing multiple energy beams from each diode toward a single point at a fixed distance (Paragraph(s) 0038).  
Burris and Dallarosa are analogous in the field of sintering apparatuses with controlled spot sizes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify Dallarosa'(s) control unit, beams 231, and zoom lenses with Burris'(s) adjustable focusing system, because this achieves a controlled energy density over a controlled area at a fixed distance (Paragraph(s) 0038).   Burris teaches that an apparatus utilizing adjustable focusing systems can better accommodate temperature changes within the build chamber (Paragraph(s) 0037).
Regarding Claim 17, Dallarosa further teaches the apparatus of claim 16, wherein the control unit further controls the ratios based at least on a parameter relating to an at least partially curved section of at least one energy beam path [see where the control system is configured to control power to the array of light sources, Claim 35, and see where the mark-to-space ratio and thus changes the spot size, the spacing, and the power density of the beam spots, 0064, and see where the optical head may be moved to different positions in a non-linear scan pattern, 0067, and see where the beam spot size is a function on the focus of the beam, 0062. The examiner considers the beam spot size to be intrinsically tied to the focus of the beam. Since the mark-to-space ratio is a related to the spot size and the optical head is capable of being moved in a non-linear scan pattern, Dallarosa teaches the control unit further controlling the ratios based on a parameter relating to an at least partially curved section of at least one energy beam path.] The examiner considers the non-linear scan pattern to also encompass a partially curved section, because an embodiment of the reference is capable of producing a “circular part” and “the array may be scanned around the circular shape”, where the array is oriented differently dependent on the direction of travel [00104].
Regarding Claim 18, Dallarosa further teaches the apparatus wherein the control unit [see where the control system controls the array of light sources that contain the beams, Claim 30] adjusts a defined ratio of the at least two energy inputs [see where the focus of the beams 231 changes the mark-to-space ratio and thus the power density of the beam spots, 0064] by matching the energy inputs of the 
Regarding Claim 19, Dallarosa further teaches the apparatus wherein in that the control unit is adapted to adjust [see where the control system controls the array of light sources that contain the beams, Claim 30]  a defined ratio [mark-to-space ratio, 0064] of the energy inputs [see where the focus of the beams 231 changes the mark-to-space ratio and thus the power density of the beam spots, 0064]  or the spot sizes of energy beams emitted by at least two irradiation elements [see where the focus of the beams 231 changes the mark-to-space ratio and thus the spot size of the beam spots, 0064]. 
Regarding Claim 21, Dallarosa further teaches the apparatus wherein the one or more parameters comprises a curvature or radius of at least one part of the at least one energy beam path [see where the control system is configured to control power to the array of light sources, Claim 35, and see where the mark-to-space ratio and thus changes the spot size, the spacing, and the power density of the beam spots, 0064, and see where the optical head may be moved to different positions in a non-linear scan pattern, 0067, and see where the beam spot size is a function on the focus of the beam, 0062. The examiner considers the beam spot size to be intrinsically tied to the focus of the beam. Since the mark-to-space ratio is a related to the spot size and the optical head is capable of being moved in a non-linear scan pattern, Dallarosa teaches the control unit further controlling the ratios based on a parameter relating to an at least partially curved section of at least one energy beam path.] The examiner considers the non-linear scan pattern to also encompass a partially curved section, because an embodiment of the reference is capable of producing a “circular part” and “the array may be scanned around the circular shape”, where the array is oriented differently dependent on the direction of travel [00104]. 
Regarding Claim 22, Dallarosa further teaches the apparatus wherein in that the at least one parameter is or comprises  a writing time of at least one energy beam or a writing time difference of at least two energy beams [see where the writing time is affected because the light sources may be selectively activated such that the exposures do not use adjacent beams to control the spacing between beam spots, 0065, and see where each energy beam is selectively controlled by the control system 150 with each exposure, 0056, and see where the multiple beams of light are used simultaneously, abstract; thus, the parameter can comprise a writing time difference of at least two energy beams as each beam works together to print the same three-dimensional object].  
Regarding Claim 23, Dallarosa further teaches the apparatus wherein  the control unit is adapted to control the energy input [see where the control system selectively controls the power and duration each of the light sources, Claim 30]  via an adjustment of at least one irradiation parameter of at least one irradiation element of the irradiation array [see where the writing time is affected because the light sources may be selectively activated such that the exposures do not use adjacent beams to control the spacing between beam spots, 0065].  The examiner considers the term “selectively activated” to mean that the energy input is controlled such that adjacent beams are turned off and on.
Regarding Claim 24, Dallarosa further teaches wherein control unit is adapted to adjust the at least one irradiation parameter dependent on at least one motion parameter of the irradiation array [see where the writing time is affected because the light sources may be selectively activated such that the exposures do not use adjacent beams to control the spacing between beam spots, 0065].  The examiner considers the irradiation array capable of pivot movement given that the optical head 140 may also be rotated with respect to the optical head motion system 140 [0042], which is essentially perpendicular to the processing surface 106 [Fig. 1].
Regarding Claim 25, Dallarosa further teaches the apparatus wherein the control unit adjusts at least one irradiation parameter individually for at least two irradiation elements of the irradiation array control system may cause light to be generated and selectively directed to different locations on the powder bed, 0056].
Regarding Claim 26, Dallarosa further teaches the apparatus wherein the at least one irradiation parameter comprises a spot geometry of at least one energy beam [see where the optical fiber cross section could be square to modify the shape of the beam spot, 0072].  
Regarding Claim 27, Dallarosa further teaches the apparatus wherein the irradiation array [optical head 140, Fig. 1] is translatory movable relative to the build [see where the optical head motion system 142 which is attached to optical head 140 is capable of X-Y Motion, Fig. 1] .  
Regarding Claim 28, Dallarosa further teaches the apparatus wherein the irradiation device [optical head 140 and optical head motion system 142, Fig. 1] is adapted to control a pivot movement of the irradiation array [array of light sources 130, Fig. 1]; dependent on at least one energy beam path, wherein the irradiation array is pivotable about a pivot axis.   The examiner considers the irradiation array capable of pivot movement given that the optical head 140 may also be rotated with respect to the optical head motion system 140 [0042], which is essentially perpendicular to the processing surface 106 [Fig. 1]. The pivot axis is considered the location where there is a CNC gantry system in the optical head motion system 142 [0054]. 
Regarding Claim 29, Dallarosa further teaches the apparatus wherein the irradiation array is inclinable relative to a moving direction along the energy beam path.  The examiner considers the irradiation array capable of inclining given that the optical head 140 may also be rotated with respect to the optical head motion system 140 [0042], which is essentially perpendicular to the processing surface 106 [Fig. 1]. The inclinable axis is considered the location where there is a CNC gantry system in the optical head motion system 
Regarding Claim 30, Dallarosa further teaches the apparatus further comprising a carrying device [powder bed support system 106, Fig. 1] that carries build material [powder bed 102, Fig. 1] arranged in a build plane [processing surface 106, Fig. 1] of the apparatus [160, Fig. 1], wherein the carrying device [powder bed support system 110, Fig. 1] is adapted to move the build plane [processing surface 106, Fig. 1] relative to at least one irradiation element [array 132, Fig. 1].  The examiner considers that the powder bed support system has the capacity to be lowered [0043], and thus the height can be vertically adjusted by the length between the optical head and the processing surface. 
Response to Arguments
Applicant's arguments filed 03/23/2021 with respect to claim 1 have been fully considered but they are not persuasive.  
Applicant’s Argument:
Dallarosa does not disclose calculating the beam path length between the irradiation device and the build plane. 
Examiner’s Response:
The examiner would like to thank the applicant for amending Claim 1 to elucidate that the beam path length is between the irradiation device and the build plane. This narrowed the claim scope such that Dallarosa could be overcome.
Dallarosa teaches utilizing different zoom lenses in order to change the focus and the spot size at the build surface (see the rejection for Claim 1 above). As shown by Burris, there are many avenues to changing the spot size at the build surface (Burris says “melt pool”; however, here this is used to denote the area of incidence of the energy beam at the process surface. The melt pool represents the area (or spot) heated by the energy beam to create a layer of a 3D object). Burris particularly motivates that this better accommodates environmental changes in the build chamber (see the rejection for Claim 1 above). 
The examiner would like to note that the current claim language does not say “calculating”; however, the examiner would like to point to Burris where there is a processor that calculates the distance between the image sensor 140 and the laser sintering site (taken here to mean the melt pool within the process surface) in Paragraph(s) 0044-0046. The examiner would further direct the applicant to Figure(s) 1A where the image sensor 140 and optics 130 are parallel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fasano (US-20190009333-A1) teaches the irradiation device, irradiation array, independently controlled energy beams, and control of spot sizes.
Burris (US-20140271328-A1) teaches the irradiation device, irradiation array, independently controlled energy beams, and control of spot size.
Burris (US-20140263209-A1) teaches the irradiation device, irradiation array, independently controlled beams, control of spot size, and control of energy length (focal length).
Partanen (US-6426840-B1) teaches the irradiation device, independently controlled energy beam, and control of spot size for one beam of light.
Sears (EP-3345698-A1) teaches the irradiation device, independently controlled energy beam, control of spot size, and control of energy length. 
Herzog (US-20180326655-A1) teaches the irradiation device, independently controlled energy beam, control of spot size, and control of energy length.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743